SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
112
CAF 10-00169
PRESENT: CENTRA, J.P., CARNI, LINDLEY, GREEN, AND GORSKI, JJ.


IN THE MATTER OF THOMAS C. AND TRISTAN C.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,   MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

JENNIFER C., RESPONDENT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR RESPONDENT-APPELLANT.

GORDON J. CUFFY, COUNTY ATTORNEY, SYRACUSE (SARA J. LANGAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

LISA M. FAHEY, ATTORNEY FOR THE CHILDREN, EAST SYRACUSE, FOR THOMAS C.
AND TRISTAN C.


     Appeal from an order of the Family Court, Onondaga County (Martha
Walsh Hood, J.), entered December 14, 2009 in a proceeding pursuant to
Family Court Act article 10. The order adjudged that respondent
neglected her children.

     It is hereby ORDERED that said appeal from the order insofar as
it concerns visitation is unanimously dismissed and the order is
otherwise affirmed without costs.

     Memorandum: Respondent mother appeals from an order that, inter
alia, adjudicated her two children to be neglected by her and provided
that her visitation with them must be supervised. We dismiss the
appeal from the order insofar as it concerns visitation inasmuch as
that part of the order was entered on the mother’s consent, and thus
no appeal lies therefrom (see CPLR 5511; Matter of Gittens v Chin-On,
19 AD3d 596). We note in any event that the part of the order
concerning visitation has since expired, rendering that part of the
appeal moot (see Matter of Forsyth v Avery, 263 AD2d 705). We reject
the mother’s contention that petitioner failed to meet its burden of
establishing that the children were neglected. Petitioner established
by a preponderance of the evidence that the mental or emotional
condition of each child had been or was in imminent danger of becoming
impaired as the result of the mother’s conduct in making false
accusations of neglect against the father (see Matter of Kevin M.H.,
76 AD3d 1015, lv denied ___ NY3d ___ [Dec. 16, 2010]), and in
otherwise involving the children in her antagonistic conduct toward
the father (see Matter of Caleb L., 287 AD2d 831). Contrary to the
further contention of the mother, we conclude that Family Court
                                 -2-                          112
                                                        CAF 10-00169

neither violated the Family Court Act nor denied her the right to due
process when it curtailed her direct and cross-examination of
witnesses. The scope of the examination of witnesses rests within the
trial court’s sound discretion (see generally Matter of Shane MM. v
Family & Children Servs., 280 AD2d 699, 700-701), and we perceive no
abuse of that discretion here.




Entered:   February 10, 2011                   Patricia L. Morgan
                                               Clerk of the Court